1                                                          HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE
10   BLUETOOTH SIG, INC., a Delaware
     corporation,
11
                   Plaintiff,                            Case No. 2:18-cv-01493-RAJ
12
            v.                                           ORDER GRANTING IN PART
13                                                       AND DENYING IN PART
                                                         CERTIFICATION TO FILE
14   FCA US LLC, a Delaware limited liability            INTERLOCUTORY APPEAL
     company,
15
                   Defendant.
16
17                                     I.    INTRODUCTION

18          This matter comes before the Court on Defendant’s Motion for Certification

19   Pursuant to 28 U.S.C. § 1292(b) to File an Interlocutory Appeal. Dkt. # 205. Having

20   considered the submissions of the parties, the relevant portions of the record, and the

21   applicable law, the Court finds that oral argument is unnecessary. For the reasons below,

22   the motion is GRANTED in part and DENIED in part.

23                                          II. DISCUSSION

24          Defendant FCA US LLC (“FCA”) seeks interlocutory appeal on three issues. Dkt.

25   # 205. First, whether the “first sale” doctrine bars all claims asserted by Plaintiff

26   Bluetooth SIG Inc. (“Bluetooth”). Id. at 5. Second, whether Bluetooth’s actual damages

27   claim and jury trial demand should be stricken. Id. Third, whether FCA engaged in

28   ORDER – 1
1    counterfeiting under the Lanham Act. Id. The Court addresses each issue in turn but first
2    sets forth the standard governing interlocutory appeals.
3           A.     Legal Standard
4           “Section 1292(b) provides a mechanism by which litigants can bring an immediate
5    appeal of a non-final order upon the consent of both the district court and the court of
6    appeals.” In re Cement Antitrust Litig., 673 F.2d 1020, 1025-26 (9th Cir. 1982). “[It] is a
7    departure from the normal rule that only final judgments are appealable, and therefore
8    must be construed narrowly.” James v. Price Stern Sloan, Inc., 283 F.3d 1064, 1068 n.6
9    (9th Cir. 2002). Section 1292(b) provides:
10                  When a district judge, in making in a civil action an order not
            otherwise appealable under this section, shall be of the opinion that such
11
            order involves a controlling question of law as to which there is substantial
12          ground for difference of opinion and that an immediate appeal from the
            order may materially advance the ultimate termination of the litigation, he
13          shall so state in writing in such order.
14
     28 U.S.C. § 1292(b). Thus, to grant certification, the district court must find that
15
     (1) there is a controlling question of law, (2) there is substantial grounds for difference of
16
     opinion, and (3) an immediate appeal may materially advance the ultimate termination of
17
     the litigation. In re Cement Antitrust Litig., 673 F.2d at 1026.
18
            Though Congress did not define what it meant by “controlling,” the legislative
19
     history indicates that the statute was to be used “only in exceptional situations in which
20
     allowing an interlocutory appeal would avoid protracted and expensive litigation.” Id. A
21
     “question of law” means a pure question of law, not a mixed question of law and fact or
22
     an application of law to a particular set of facts. See McFarlin v. Conseco Servs., LLC,
23
     381 F.3d 1251, 1259 (11th Cir. 2004) (“§ 1292(b) appeals were intended, and should be
24
     reserved, for situations in which the court of appeals can rule on a pure, controlling
25
     question of law without having to delve beyond the surface of the record in order to
26
     determine the facts.”); Ahrenholz v. Bd. of Trs. of the Univ. of Ill., 219 F.3d 674, 677 (7th
27
28   ORDER – 2
1    Cir. 2000) (“‘[Q]uestion of law’ means an abstract legal issue rather than an issue of
2    whether summary judgment should be granted.”).
3           “Substantial ground for difference of opinion”, on the other hand, asks the court
4    first to determine “to what extent the controlling law is unclear.” Couch v. Telescope
5    Inc., 611 F.3d 629, 633 (9th Cir. 2010). Often, the requirement is met when “the circuits
6    are in dispute on the question and the court of appeals of the circuit has not spoken on the
7    point, if complicated questions arise under foreign law, or if novel and difficult questions
8    of first impression are presented.” Id. (quoting 3 Federal Procedure, Lawyers Edition §
9    3:212 (2010)). “[S]trong disagreement” with a court’s ruling is not enough. Id. Neither
10   is the fact that “settled law might be applied differently.” Id.
11          Matters of first impression may meet this requirement, but they are not themselves
12   sufficient. See id. The requirement is not necessarily met “just because a court is the
13   first to rule on a particular question or just because counsel contends that one precedent
14   rather than another is controlling.” Id. Yet the requirement is met “where reasonable
15   jurists might disagree on an issue’s resolution, not merely where they have already
16   disagreed.” Reese v. BP Expl. (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011). “[W]hen
17   novel legal issues are presented, on which fair-minded jurists might reach contradictory
18   conclusions, a novel issue may be certified for interlocutory appeal without first awaiting
19   development of contradictory precedent.” Id.
20          B.     First Sale
21          In its summary judgment order, the Court concluded that the “first sale” doctrine
22   does not apply. Dkt. # 202 at 21-23. The “essence” of the doctrine, the Court explained,
23   is that “a purchaser who does no more than stock, display, and resell a producer’s product
24   under the producer’s trademark violates no right conferred upon the producer by the
25   Lanham Act.” Id. (quoting Sebastian Int’l, Inc. v. Longs Drug Stores Corp., 53 F.3d
26   1073, 1076 (9th Cir. 1995) (per curiam)). The Court held that the doctrine does not apply
27   because Bluetooth is not a “producer” and because FCA does not “resell” head units. Id.
28   ORDER – 3
1    Bluetooth does not produce and sell head units; it grants licenses to third party suppliers
2    that do. Id. FCA does not “resell” the units; it buys them, installs them in its
3    automobiles, and sells the automobiles—far exceeding the stocking, displaying, and
4    reselling a producer’s product described in the case law. Id.
5           FCA seeks interlocutory review for two reasons. Dkt. # 205 at 8-11. First, it says
6    that the Court “suggest[ed] the first sale doctrine could never apply to licensees or bar
7    infringement claims asserted by a certification mark owner.” Id. (emphasis added). FCA
8    may divine whatever “suggestion” it wishes from the Court’s order. But the order speaks
9    for itself, and as Bluetooth explains, the Court made no such finding. Dkt. # 206 at 8.
10   The Court will not grant an interlocutory appeal of a conclusion it did not reach.
11          Second, FCA says that given a “line of district court cases cited approvingly in
12   Au-tomotive Gold,” the Court should permit interlocutory appeal of “whether the [first
13   sale] doctrine may be applied when a trademarked product has been incorporated in a
14   new product.” Dkt. # 205 at 11. The Court finds that this issue is indeed fit for
15   interlocutory appeal.
16          The issue meets all three requirements of § 1292(b). It presents a controlling
17   question of law that will not require the court of appeals to delve deep into the record.
18   And as an affirmative defense, its resolution may be dispositive, materially advancing the
19   termination of the case.
20          It also raises novel and difficult questions of first impression. To be sure, the
21   Court properly applied the current law as articulated in Sebastian: the first sale doctrine
22   applies to “a purchaser who does no more than stock, display, and resell a producer’s
23   product,” which is not the case here. Dkt. # 202 at 21-23; Sebastian, 53 F.3d at 1076
24   (“When a purchaser resells a trademarked article under the producer’s trademark, and
25   nothing more, there is no actionable misrepresentation under the statute.” (emphasis
26   added)). The first sale doctrine at bottom does not apply because FCA incorporates a
27   trademarked head unit into its own automobiles and sells the automobiles. It does not
28   ORDER – 4
1    “resell” the head units. That was the issue raised and decided on summary judgment.
2    But the question now before the Court is not whether its summary judgment ruling was
3    correct but whether “fair-minded jurists might reach contradictory conclusions.” Reese,
4    643 F.3d at 688. Given the current precedent, the Court concludes that they could.
5           Years after its decision in Sebastian, the Ninth Circuit in Au-Tomotive Gold Inc. v.
6    Volkswagen of America, Inc., 603 F.3d 1133, 1137 (9th Cir. 2010) cited approvingly of
7    several district court decisions. Those district courts, in other circuits, applied the first
8    sale doctrine when “defendants incorporated the trademarked product into a new
9    product.” Id. As this Court explained, this portion of the Au-Tomotive Gold opinion was
10   dicta. Dkt. # 202 at 23. The Au-Tomotive Gold court ultimately found that the first sale
11   doctrine did not apply. 603 F.3d at 1138-39. Though it cited the district court decisions
12   approvingly, it ultimately “did not adopt those decisions.” Dkt. # 202 at 23. Nor did it
13   reconcile those decisions with the Ninth Circuit’s previous holding in Sebastian. See id.
14          In deciding Au-Tomotive, the Ninth Circuit did not overrule Sebastian or supply a
15   rule that the Court could apply here. It did not expressly hold for this circuit that the first
16   sale doctrine also applies when defendants incorporate trademarked products into a new
17   product. Au-Tomotive revealed, however, that fair-minded jurists in other circuits have
18   thought so. Thus, fair-minded jurists could disagree with the Court’s decision, applying
19   Sebastian, that FCA was not protected by the first sale defense because it incorporated
20   trademarked head units into its own automobiles. For purposes of interlocutory appeal,
21   the Court concludes that there are substantial grounds for difference of opinion on its first
22   sale ruling.
23          C.      Damages
24          In addition to summary judgment, FCA moved to dismiss Bluetooth’s damages
25   claim. Dkt. # 202 at 8-11. FCA pushed an elaborate argument. Dkt. # 189 at 6-8.
26   According to FCA, Bluetooth is not really seeking Lanham Act damages. Dkt. # 189 at
27   6-8. FCA said that Lanham Act damages are measured by injury or lost profits and that
28   ORDER – 5
1    Bluetooth claims neither. Id. Bluetooth only seeks “lost declaration fees,” which in
2    FCA’s view are not the same as lost profits. Id. And Bluetooth can claim no actual
3    injury because it incurred no “administrative fees” given that FCA did not obtain any
4    declarations. Id. In sum, FCA argued, any theory of recovery for “lost declaration fees”
5    must proceed by way of contract, which is impossible because there was no contract
6    between Bluetooth and FCA. Id.
7          In its previous order, the Court explained that FCA’s argument was confused:
8                  Under the Lanham Act, a plaintiff may recover, subject to principles
           of equity, (1) defendant’s profits, (2) plaintiff’s damages, and (3) costs of
9
           the action. 15 U.S.C. § 1117. In the trademark context, “semantic
10         confusion” abounds because plaintiff’s “damages” may refer to many bases
           of monetary recovery. 5 McCarthy § 30:57. Indeed, plaintiff’s damages
11         may be measured by both plaintiff’s actual business damages and its own
12         loss of profits. Id.; see also id. § 30:79.

13                Such confusion found its way here. Bluetooth hopes to recover,
           among other things, “lost fees.” Dkt. # 156 at 30. These would be the fees
14         that FCA would have paid had FCA been a Bluetooth member and had it
15         declared its products. Id. Bluetooth labels these as “actual damages.” Id.

16                ....

17                 . . . . Dispelling any semantic confusion, the Court finds that
           Bluetooth’s request for “lost declaration fees” is in fact one for “lost
18         profits.” As discussed above, “lost profits” are considered “actual
           damages” and are thus recoverable under the Lanham Act. 5 McCarthy §§
19
           30:57, 30:79. Hence, Bluetooth may indeed recover lost profits without
20         asserting the existence of a contract.
21   Dkt. # 202 at 9-11 (emphasis added). The Court then likened, by analogy, Bluetooth’s
22   request for “lost declarations” to a “reasonable royalty,” “which can be an appropriate
23   measure of damages under the Lanham Act.” Id. (emphasis added). The Court did not
24   hold that Bluetooth was, in fact, seeking a reasonable royalty—the Court employed the
25   analogy simply to reject FCA’s argument that Bluetooth’s damages theory was not
26   cognizable under trademark law. Given the above, the Court did not dismiss Bluetooth’s
27   damages claim as FCA requested. Dkt. # 202 at 11.
28   ORDER – 6
1           Undeterred, FCA now seeks interlocutory appeal on “whether [Bluetooth] has set
2    forth a cognizable damages claim, and thus is entitled to a jury trial.” Dkt. # 205 at 6.
3    Yet FCA fails to show how this issue meets any of § 1292(b)’s requirements. The Court
4    finds that none of the three requirements have been met.
5           FCA raises no controlling question of law. Its arguments are almost entirely
6    factual, such as what the membership agreements said, what the licensing agreements
7    said, and what witnesses testified to. Dkt. # 205 at 11-14. It also raises no substantial
8    ground for difference of opinion: no circuit split, no complicated question under foreign
9    law, no matter of first impression. Id. Finally, it does not explain how this issue would
10   materially advance the termination of the case. Id. At most, the resolution of this issue
11   would affect the amount of damages that Bluetooth is entitled to and whether the case is
12   tried before a judge or jury, neither of which would dispose of the case.
13          To put a finer point on it, the Court believes that Bluetooth identifies the absurdity
14   of FCA’s damages argument well: “FCA’s assertion is akin to someone stealing a car
15   from a car dealership and then arguing that he does not owe the car dealership any money
16   for the car because he never entered into a purchase agreement.” Dkt. # 206 at 11-12.
17   The Court correctly rejected this argument on summary judgment and rejects it again
18   here. Because FCA has failed to satisfy any of § 1292(b)’s requirements, it has failed to
19   show why this issue is fit for interlocutory appeal.
20          D.     Counterfeiting
21          In its previous order, the Court denied summary judgment to both parties on
22   Bluetooth’s claim for trademark counterfeiting. Dkt. # 202 at 18-20. On summary
23   judgment, FCA argued that it could not possibly be liable for counterfeiting because the
24   head units are genuine and supplied by licensed third parties. Dkt. # 150 at 17-18.
25   Although the head units are “no doubt genuine,” the Court explained, so long as “FCA
26   installs the units in its vehicles, advertises features of the vehicles using Bluetooth’s
27   marks, and sells the vehicles containing the units, all without obtaining Bluetooth’s
28   ORDER – 7
1    authorization, FCA is engaged in counterfeiting as defined by the Lanham Act.” Dkt.
2    # 202 at 18-20. Ultimately, however, the Court denied summary judgment to both
3    parties. Id. Whether FCA’s use of Bluetooth’s trademark created a likelihood of
4    confusion raised factual issues, and the counterfeiting claim survived. Id.
5           Now, FCA seeks interlocutory appeal on “whether head units FCA purchased
6    from authorized third-party suppliers were ‘counterfeit’ under the Lanham Act.” Dkt.
7    # 205 at 6. Principally, FCA argues that the Court misapplied State of Idaho Potato
8    Commission v. G & T Terminal Packaging, Inc., 425 F.3d 708, 721 (9th Cir. 2005). Id. at
9    14-16. It argues that the facts in Idaho Potato are “readily distinguishable” from the facts
10   here. Id.
11          FCA’s argument fails for two reasons. First, FCA’s arguments are primarily
12   factual. For example, it argues that Idaho Potato is distinguishable because in that case
13   “no evidence showed [that] the growers specifically certified the potatoes,” whereas here
14   “FCA’s suppliers followed all of [Bluetooth]’s quality control procedures . . . before FCA
15   purchased them.” Dkt. # 205 at 15. To assess FCA’s arguments, a reviewing court
16   would have to search beyond the surface of the record and make factual determinations.
17   The Court finds no controlling question of law, one separate from fact or application of
18   law to facts. Thus, FCA fails the first requirement of § 1292(b).
19          Second, FCA fails to identify a substantial ground for difference of opinion. It
20   identifies no circuit split, no complicated question under foreign law, no matter of first
21   impression. At best, FCA disagrees with the Court’s application of Idaho Potato.
22   “[S]trong disagreement” with the Court’s order and the possibility that “settled law might
23   be applied differently” are not enough to satisfy the second requirement of § 1292(b).
24   Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010).
25          As to the last § 1292(b) requirement, FCA argues that interlocutory appeal would
26   materially advance this case “by avoiding unfair prejudice to FCA at trial.” Dkt. # 207 at
27   10. According to FCA, the Court declared that “FCA engaged in counterfeiting,” a
28   ORDER – 8
1    statement it believes might be used against it later. Dkt. # 205 at 6. This argument is
2    unconvincing. To start, FCA must show that all three § 1292(b) requirements are met.
3    As the Court already explained, it has failed the first two. Further, the Court’s
4    declaration must be read in context. The Court did not grant summary judgment to either
5    party on Bluetooth’s counterfeiting claim. Any reference to FCA as a “counterfeiter” at
6    trial would be inaccurate and premature and could be handled through pre-trial
7    evidentiary motions. Finally, FCA does not seriously explain why removing this
8    speculative prejudice might bring this matter closer to ultimate termination. FCA
9    suggests that resolving this issue could “obviat[e] a potential new trial.” Dkt. # 207 at 10.
10   The Court finds this benefit speculative and determines that any “advancement” to be had
11   by interlocutory appeal would hardly be “material.”
12                                     III. CONCLUSION
13             For the reasons stated above, the Court GRANTS in part and DENIES in part
14   Defendant’s Motion for Certification Pursuant to 28 U.S.C. § 1292(b) to File an
15   Interlocutory Appeal. Dkt. # 205. FCA’s request for § 1292(b) certification is
16   GRANTED as to the first sale issue and DENIED as to the damages and counterfeiting
17   issues.
18             DATED this 13th day of May, 2021.
19
20
21
                                                       A
                                                       The Honorable Richard A. Jones
22
                                                       United States District Judge
23
24
25
26
27
28   ORDER – 9
